Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on December 2, 2020. Claims 1, 3-7,9-11, 13-22 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the comparison unit (claim 1) and analysis unit (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
In view of the claim amendment filed on 12/2/2020 amending claim 10 to clarify the language the objections made against the claims in the office action of 8/11/2020 have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a comparison unit for comparing said left and right sensor signals” in claim 1, “analysis unit for analyzing said comparison signals…configured to adjust said threshold values based on…” (claim 1), “an alarm unit configured to initiate the issue of an alarm” (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 3/12/2020 several of the 112 rejections made against the claims in the office action of 12/12/19 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7,9-11, 13-14 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “comparison unit for comparing left and right sensor signals” (claim 1) and “analysis unit for analyzing said comparison signals…configured to adjust said threshold values based on…” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure recites a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7,9-11, 13-14, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitations “comparison unit for comparing left and right sensor signals” (claim 1) and “analysis unit for analyzing said comparison signals…configured to adjust said threshold values based on…” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure recites a comparison unit and an analysis unit but is devoid of the structure that performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites the phrase “sensor stroke indicators SSIi” it is unclear how these indicators are different from the comparison signals CSIi, since both indicators are determined based on the left and right sensor signals of said number of different sensors, clarification is required. Claim 10 recites the limitation "said resulting comparison signals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  What does the term “resulting” mean or refer to, i.e. resulting from what? Claims 18-22 recites the phrase “non-transitory application” it is unclear what a “non-transitory application” refers to, clarification is required. Claims 3-7,9-11, 13-14, 18-22 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1. Claim 10 directly depends from claim 9 and is also rejected to for the reasons stated above regarding claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3035710 to Frederiksen et al. (Frederiksen) in view of US 2011/0245707 to Castle et al. (Castle) (both previously cited).
In reference to at least claim 1 
Frederiksen teaches a monitoring system for a hearing device which discloses a binaural hearing system (e.g. paragraphs [0074] and [0077]) comprising left and right hearing devices comprising left and right hearing aids adapted for being worn at or in left and right ears, respectively, of a user, or for being fully or partially implanted in the head at the left and right ears, respectively, of the user (e.g. 8/8’Fig.9B, paragraphs [0073] and [0165]. Frederiksen discloses a binaural hearing system with left and right hearing devices positioned at or in the ears, or implanted), each of the left and right hearing devices comprising a number Ns of different sensors Si (i=1, ... , Ns), each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals STi ,left , STi,right (i=1, ... , Ns ), indicative of the state of the physiological function in question (e.g. 24-28, Fig.5A, items 24-28, paragraphs [0107],[0111]. The left and right hearing device of Frederiksen comprise each multiple sensors to monitor physiological functions of the user and to provide respective left and right sensor signals.), said number of different sensors comprises a first sensor comprising an electrode for picking up electric signals of the body and at least one additional sensor including a detector for monitoring an additional physiological function of the user (e.g. 24-28, Fig.5A, items 24-28, paragraphs [0107],[0111]. The left and right hearing device of Frederiksen comprise each multiple sensors to monitor physiological functions of i ,left, STi ,right, or parts thereof or data originating therefrom, can be exchanged between the left and right hearing devices and/or forwarded to an auxiliary device (e.g. 8,14,27 and 48, Fig.4, together with paragraph [0106] and [0109]; 56 and 58, Fig.9C, together with paragraphs [0161] and [0166]. The auxiliary device reads on any one of, or a combination of, the smartphone 48, the auxiliary device 27, and the central unit 10. Frederiksen discloses a wireless communication link between the left and the right hearing device, as well as a wireless link to an auxiliary device). Frederiksen discloses that the monitoring of physiological functions via the sensors has a range of applications for diagnoses of health conditions or for monitoring of health status, including strokes (e.g. paragraphs [0182], [0194], and [0119]) and points out that bilateral hearing aids are in a perfect location for monitoring changes to the head (e.g. paragraph [0161]) but does not explicitly teach wherein the binaural hearing system further comprises a comparison unit for comparing said left and right sensor signals STi ,left, STi ,right (i=1,….,Ns) or parts thereof, or data originating therefrom, and providing respective comparison signals CSIi; (i=1, ... , Ns) for each of said physiological functions; and an analysis unit for analyzing said comparison signals CSIi; (i=1, ... , Ns) based on artificial intelligence, providing a concluding stroke indicator CSI regarding a risk of stroke to the user depending on said comparison signal(s) and an alarm unit configured to initiate the issue of an alarm in case said concluding stroke indicator indicates a risk of stroke of the user larger than a threshold and wherein the analysis unit adjust said threshold based said sensor signals for the user over a calibration period, said calibration period occurring automatically when using the device for the first time. 
Castle teaches a portable stroke monitoring apparatus which discloses  a comparison unit for comparing said left and right sensor signals ST, ,left, STi ,left, STi ,right (i=1,….,Ns), or parts thereof, or data originating therefrom, and providing respective comparison signals CSIi; (i=1, ... , Ns) for each of said physiological functions (e.g. 50r,50I,53r,53I, Fig.2D, and 50r,54r,50I,54I, Fig.6, together with i; (i=1, ... , Ns) and providing a concluding stroke indicator CSI regarding a risk of stroke to the user depending on said comparison signal(s) (e.g. 120, Fig.7, paragraph [0116]). The concluding stroke indicator CSI reads on the indication of a stroke incident. Castle discloses that an analysis of the symmetry comparison is performed and if an incident is detected a stroke indication is reported using an alerting mechanism (e.g. alerting mechanism, paragraphs [0089], [0116]-[0119], [0121]). Castle further discloses the said analysis unit is based on artificial intelligence (e.g. learning characteristics for each placed electrode…adapt or condition device response to a particular patient, paragraph [0115]) and being configured to adjust said threshold value based on said left and right sensor signals collected for the user over a calibration period, said calibration period occurring automatically when the user is using the left and right hearing devices for the first time, and wherein the binaural hearing system is configured to allow for manual initiation of said calibration period at a later time (e.g. “the monitoring sequence is initialized such as by calibrating the device to characteristic brain wave signal behavior of the individual patient”, para. [0112], [0115]) and covers both manual and automatic initialization of the monitoring sequence. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Frederiksen with the teachings of Castle to include a comparison unit for comparing said left and right sensor signals STi ,left, STi ,right (i=1,….,Ns) sensed by the hearing aid devices or parts thereof, or data originating therefrom, and providing respective comparison signals CSIi; (i=1, ... , Ns) for each of said physiological functions; and an analysis i; (i=1, ... , Ns), providing a concluding stroke indicator CSI regarding a risk of stroke to the user depending on said comparison signal(s) and providing an alerting mechanism if an incident is detected as a stroke indication in order to provide the predictable result of a portable electronic or automated monitoring system that can be used to identify high-risk candidates for stroke that reduces the delay in identifying and treating new stroke and allows the patient to be mobile and follow normal patterns of activity and rest while being monitored.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Frederiksen with the teachings of Castle to include the analysis unit being configured to adjust said threshold value based on said left and right sensor signals collected for the user over a calibration period, said calibration period occurring automatically when the user is using the left and right hearing devices for the first time, and wherein the binaural hearing system is configured to allow for manual initiation of said calibration period at a later time in order to provide the predictable result of allowing the device to be calibrated to the characteristic brain wave signal behavior of the individual patient. 
In reference to at least claim 3
Frederiksen modified by Castle teaches a system according to claim 1. Frederiksen further discloses wherein at least one of said sensors is configured to measure brain activity (e.g. paragraph [0107]).  
In reference to at least claim 5
Frederiksen modified by Castle teaches a system according to claim 1. Frederiksen further discloses wherein at least one of said number of sensor is configured to measure oxygen saturation of the user’s blood (e.g. paragraph [0120]). 
In reference to at least claim 9
Frederiksen modified by Castle teaches a system according to claim 1. Frederiksen further discloses the use of multiple sensors for reliably detecting abnormal physiological states (e.g. paragraphs [0182]). Castle further discloses 
In reference to at least claim 10
Frederiksen modified by Castle teaches a system according to claim 1. Castle further discloses wherein said predefined conditional criterion regarding said resulting comparison signals CSI; or sensor stroke indicators SSI; comprises a degree of asymmetry of the left and right sensor signals STi ,left, STi ,right (i=1,….,Ns) as reflected in the corresponding comparison signals CSIi; (i=1, ... , Ns) (e.g. detects notable changes in symmetry of left and right sensor signals, i.e. a degree of asymmetry of left and right sensor signals, by detecting if the variation exceeds a predetermined threshold paragraphs [0084], [0086] and [0112]). 
In reference to at least claim 11
Frederiksen modified by Castle teaches a system according to claim 1. Frederiksen further discloses a wireless interface allowing said concluding stroke indicator and/or an alarm to be forwarded to another device (e.g. paragraph [0170]). 
In reference to at least claim 13
Frederiksen modified by Castle teaches a system according to claim 1. Castle further discloses wherein the left and right hearing devices form part of or are mechanically and/or electrically connected to glasses, a head band, a cap, or any other carrier adapted for being located on the head of the user (e.g. paragraphs [0103],[0105]).
In reference to at least claim 14
Frederiksen modified by Castle teaches a system according to claim 1. Frederiksen further discloses optimizing clinical decision through machine learning (e.g. paragraph [0160]). Castle further discloses that said comparison unit is based on artificial intelligence (e.g. learning characteristics for each placed electrode…adapt or condition device response to a particular patient, paragraph [0115]). 
In reference to at least claim 15 
s of different sensors Si (i=1, ... , Ns), each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals STi ,left , STi,right (i=1, ... , Ns ), indicative of the state of the physiological function in question (e.g. 24-28, Fig.5A, items 24-28, paragraphs [0107],[0111]. The left and right hearing device of Frederiksen comprise each multiple sensors to monitor physiological functions of the user and to provide respective left and right sensor signals.), said number of different sensors comprises a first sensor comprising an electrode for picking up electric signals of the body and at least one additional sensor including a detector for monitoring an additional physiological function of the user (e.g. 24-28, Fig.5A, items 24-28, paragraphs [0107],[0111]. The left and right hearing device of Frederiksen comprise each multiple sensors to monitor physiological functions of the user and to provide respective left and right sensor signals.); antenna and transceiver circuitry to provide the information signals, including said sensor signals STi ,left, STi ,right, or parts thereof or data originating therefrom, can be exchanged between the left and right hearing devices and/or forwarded to an auxiliary device (e.g. 8,14,27 and 48, Fig.4, together with paragraph [0106] and [0109]; 56 and 58, Fig.9C, together with paragraphs [0161] and [0166]. The auxiliary device reads on any one of, or a combination of, the smartphone 48, the auxiliary device 27, and the central unit 10. Frederiksen discloses a wireless communication link between the left and the right hearing device, as well as a wireless link to an auxiliary device). Frederiksen discloses that the monitoring of physiological functions via the sensors has a range of applications for diagnoses i ,left, STi ,right (i=1,….,Ns) or parts thereof, or data originating therefrom, and providing respective comparison signals CSIi; (i=1, ... , Ns) for each of said physiological functions; and an analysis unit for analyzing said comparison signals CSIi; (i=1, ... , Ns), providing a concluding stroke indicator CSI regarding a risk of stroke to the user depending on said comparison signal(s) and an alarm unit configured to initiate the issue of an alarm in case said concluding stroke indicator indicates a risk of stroke of the user larger than a threshold. 
Castle teaches a portable stroke monitoring apparatus which discloses  a comparison unit for comparing said left and right sensor signals ST, ,left, STi ,left, STi ,right (i=1,….,Ns), or parts thereof, or data originating therefrom, and providing respective comparison signals CSIi; (i=1, ... , Ns) for each of said physiological functions (e.g. 50r,50I,53r,53I, Fig.2D, and 50r,54r,50I,54I, Fig.6, together with Fig.3, showing left and right sensor signals; paragraphs [0042] to [0046], [0083] and [0086]. Castle discloses multiple sensors positioned symmetrically on the left and right side of a portable headpiece to monitor brain waves, i.e. a physiological function of the user, and to provide respective left and right sensor signals shown in Fig.3. Castle discloses that left-side and right-side electrode signals from each sensor pair are compared and a warning signal is generated according to the symmetry comparison, i.e. the respective comparison signals.), and an analysis unit for analyzing said comparison signals CSIi; (i=1, ... , Ns) and providing a concluding stroke indicator CSI regarding a risk of stroke to the user depending on said comparison signal(s) (e.g. 120, Fig.7, paragraph [0116]). The concluding stroke indicator CSI reads on the indication of a stroke incident. Castle discloses that an analysis of the symmetry comparison is performed and if an incident is detected a stroke indication is reported using an alerting mechanism (e.g. alerting mechanism, paragraphs [0089], [0116]-[0119], [0121]). 
i ,left, STi ,right (i=1,….,Ns) sensed by the hearing aid devices or parts thereof, or data originating therefrom, and providing respective comparison signals CSIi; (i=1, ... , Ns) for each of said physiological functions; and an analysis unit for analyzing said comparison signals CSIi; (i=1, ... , Ns), providing a concluding stroke indicator CSI regarding a risk of stroke to the user depending on said comparison signal(s) and providing an alerting mechanism if an incident is detected as a stroke indication in order to provide the predictable result of a portable electronic or automated monitoring system that can be used to identify high-risk candidates for stroke that reduces the delay in identifying and treating new stroke and allows the patient to be mobile and follow normal patterns of activity and rest while being monitored.  
In reference to at least claim 16
Frederiksen modified by Castle teaches a method according to claim 15. Frederiksen further discloses a data processing system comprising a processor and program code means for causing the processor to perform the steps of the method of claim 15 (e.g. computer program, paragraph [0071]). 
In reference to at least claim 17
Frederiksen modified by Castle teaches a method according to claim 15. Frederiksen further discloses a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 15 (e.g. computer program, paragraph [0071]). 
In reference to at least claim 18
Frederiksen modified by Castle teaches a system according to claim 1. Frederiksen further discloses a non-transitory application, termed an APP, comprising executable instructions configured to be executed on an auxiliary device to implement a user interface for a binaural hearing system according to claim 1 wherein the APP is configured to run on cellular phone or on another portable device allowing communication with said binaural hearing system (e.g. 
In reference to at least claim 19
Frederiksen modified by Castle teaches an application according to claim 18. Frederiksen further discloses the application configured to allow an exchange of configuration data and recorded physiological measures between the auxiliary device and the left and right hearing aids (e.g. between hearing device and auxiliary device including a smartphone, Fig. 9B; paragraphs [0074],[0099],[0106],[0126],[0200]).
In reference to at least claim 20
Frederiksen modified by Castle teaches an application according to claim 18. Frederiksen, as stated above with regard to claim 1, discloses that the monitoring of physiological functions via the sensors within the hearing aids has a range of applications for diagnoses of health conditions or for monitoring of health status, including strokes (e.g. paragraphs [0182], [0194], and [0119]) and points out that bilateral hearing aids are in a perfect location for monitoring changes to the head (e.g. paragraph [0161]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Frederiksen with the teachings of Castle to include  a comparison unit for comparing said left and right sensor signals STi ,left, STi ,right (i=1,….,Ns) from the hearing aids or parts thereof, or data originating therefrom, and providing respective comparison signals CSIi; (i=1, ... , Ns) for each of said physiological functions; and an analysis unit for analyzing said comparison signals CSIi; (i=1, ... , Ns) and providing a concluding stroke indicator CSI regarding a risk of stroke of the user depending on said comparison signal(s) in order to provide the predictable result of a portable electronic or automated monitoring system that can be used to identify high-risk candidates for stroke that reduces the delay in identifying and treating new stroke and allows the patient to be mobile and follow normal patterns of activity and rest while being monitored. 
In reference to at least claim 21

In reference to at least claim 22
Frederiksen modified by Castle teaches an application according to claim 18. Frederiksen further discloses the application configured to provide feedback to the user or a care assistant wearing the auxiliary device about the risk of feedback (e.g. communication between hearing device and auxiliary device including sending alerts, Fig. 9B; paragraphs [0074],[0099],[0106],[0126],[0200]).

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3035710 to Frederiksen et al. (Frederiksen) in view of US 2011/0245707 to Castle et la. (Castle) as applied to claim 1 further in view of US 2007/0276270 to Tran (Tran) (previously cited)
In reference to at least claim 4
Frederiksen modified by Castle teaches a device according to claim 1 but does not explicitly teach at least one of the sensor is configured to measure ocular muscle activity. 
Tran teaches a mesh network stroke monitoring appliance which discloses using EOG sensors for detecting stroke (e.g. paragraph [0058]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system of Frederiksen modified by Castle with the teachings of Tran to include at least one of the sensor is configured to measure ocular muscle activity in order to provide the predictable result of providing additional measurements regarding the presence or likelihood of a stroke. 
In reference to at least claims 6-7

Tran teaches a mesh network stroke monitoring appliance which discloses using sensors configured to monitor jaw activity or neck muscle activity which comprises a radar sensor (e.g. paragraph [0313]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system of Frederiksen modified by Castle with the teachings of Tran to include using sensors configured to monitor jaw activity or neck muscle activity which comprises a radar sensor in order to provide the predictable result of providing additional measurements regarding the presence or likelihood of a stroke.

Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. Applicant argues that neither Frederiksen nor Castle teaches a comparison unit, an analysis unit or an alarm unit as claimed, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Frederiksen is used as the primary reference which teaches several of the claim limitations including a binaural hearing system with left and right hearing devices positioned at or in the ears, or implanted), each of the left and right hearing devices comprising a number Ns of different sensors Si (i=1, ... , Ns), each sensor being configured to monitor a physiological function of the user and providing respective left and right sensor signals STi ,left , STi,right (i=1, ... , Ns ), indicative of the state of the physiological function in question (e.g. 24-28, Fig.5A, items 24-28, paragraphs [0107],[0111]. The left and right hearing device of Frederiksen comprise each multiple sensors to monitor physiological functions of the user and to provide respective left and right sensor signals.). Frederickson further discloses that the said number of different i ,left, STi ,right, or parts thereof or data originating therefrom, between the left and right hearing devices and/or forwarded to an auxiliary device (e.g. 8,14,27 and 48, Fig.4, together with paragraph [0106] and [0109]; 56 and 58, Fig.9C, together with paragraphs [0161] and [0166]. The auxiliary device reads on any one of, or a combination of, the smartphone 48, the auxiliary device 27, and the central unit 10. Frederiksen discloses a wireless communication link between the left and the right hearing device, as well as a wireless link to an auxiliary device). Frederiksen further discloses that the monitoring of physiological functions via the sensors has a range of applications for diagnoses of health conditions or for monitoring of health status, including strokes (e.g. paragraphs [0182], [0194], and [0119]) and points out that bilateral hearing aids are in a perfect location for monitoring changes to the head (e.g. paragraph [0161]). Castle is used as a secondary reference for teaching the comparison unit, analysis unit and alarm. Castle discloses multiple sensors positioned symmetrically on the left and right side of a portable headpiece to monitor brain waves, i.e. a physiological function of the user, and to provide respective left and right sensor signals shown in Fig.3. Castle discloses that left-side and right-side electrode signals from each sensor pair are compared and a warning signal is generated according to the symmetry comparison, i.e. the respective comparison signals.), and an analysis unit for analyzing said comparison signals CSIi; (i=1, ... , Ns) and providing a concluding stroke indicator CSI regarding a risk of stroke to the user depending on said comparison signal(s) (e.g. 120, Fig.7, paragraph [0116]). The concluding stroke indicator CSI reads on the indication of a stroke incident. Castle discloses that an analysis of the symmetry comparison is performed and if an incident is detected a stroke indication is reported using an alerting mechanism (e.g. alerting mechanism, paragraphs [0089], [0116]-[0119], [0121]). It would have been obvious to i ,left, STi ,right (i=1,….,Ns) sensed by the hearing aid of Frederiksen devices or parts thereof, or data originating therefrom, and providing respective comparison signals CSIi; (i=1, ... , Ns) for each of said physiological functions; and an analysis unit for analyzing said comparison signals CSIi; (i=1, ... , Ns), providing a concluding stroke indicator CSI regarding a risk of stroke to the user depending on said comparison signal(s) and providing an alerting mechanism if an incident is detected as a stroke indication in order to provide the predictable result of a portable electronic or automated monitoring system that can be used to identify high-risk candidates for stroke that reduces the delay in identifying and treating new stroke and allows the patient to be mobile and follow normal patterns of activity and rest while being monitored. It is the combined teachings of modifying Frederiksen’s invention to include the comparison unit, analysis unit and alerting mechanism as disclosed by Castle utilizing the signals sensed with the sensors located within the left and right hearing aids of Frederiksen that would be obvious to one having ordinary skill in the art, i.e. a comparison unit to compare the signals sensed with the sensors located within the left and right hearing aids of Frederiksen to provide comparison signals and an analysis unit to analyze those comparison signals to determine a stroke indicator and providing a concluding stroke indicator CSI regarding a risk of stroke to the user and using an alerting mechanism if a stroke indication is reported. As stated above, Frederiksen discloses that the monitoring of physiological functions via the sensors has a range of applications for diagnoses of health conditions or for monitoring of health status, including strokes (e.g. paragraphs [0182], [0194], and [0119]) and points out that bilateral hearing aids are in a perfect location for monitoring changes to the head (e.g. paragraph [0161]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Castle to modify the device Frederiksen to include a comparison unit to compare the signals sensed with the sensors located within the left and right hearing aids of Frederiksen to provide comparison signals and an analysis unit to analyze those comparison signals to determine a stroke indicator and providing a concluding stroke indicator CSI regarding a . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JENNIFER L GHAND/Examiner, Art Unit 3792